IN THE SUPREME COURT OF THE STATE OF NEVADA


                TERESA RENITA BURWELL,                                  No. 84965
                                  Appellant,
                             vs.
                NEVADA ORTHOPEDIC AND SPINE                                     FILE
                CENTER LLP; AND ARTHUR TAYLOR,
                M.D.,                                                           JUL 08 2022
                                  Res ondents.                                ELIZABETH A BROWN
                                                                            CLERK OF SUPREME COURT
                                                                           BY    5 >/
                                                                                DEPUTY CLERK
                                      ORDER DISMISSING APPEAL

                              This is a pro se appeal from an order granting appellant's
                motion for trial de novo and granting respondents' motion to remove the
                case from the short trial program. Eighth Judicial District Court, Clark
                County; Adriana Escobar, Judge.
                              Review of the documents submitted to this court pursuant to
                NRAP 3(g) reveals jurisdictional defects.       Specifically, to the extent
                appellant challenges the order granting her request for a trial de novo,
                appellant is not aggrieved by the decision. See NRAP 3A(a) (only an
                aggrieved party rnay appeal). In addition, no statute or court rule provides
                for an appeal from an order removing a case from the short trial program.
                Brown v. MHC Stagecoach, LLC, 129 Nev. 343, 345, 301 P.3d 850, 851
                (2013) (this court may only consider appeals authorized by statute or court
                rule"); see also NRS 38.247. Accordingly, this court lacks jurisdiction and
                              ORDER this appeal DISMISSED.



                                         Hardesty


                                            J.
SUPREME COURT                                              Herndon
     OF
                Stiglich
   NEVADA

(0) 1947A
                cc:   Hon. Adriana Escobar, District Judge
                      Teresa Renita Burwell
                      McBride Hall
                      Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA


(0) 1947A
                                                   2